NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 19, 2021*
                                Decided March 19, 2021

                                         Before

                    DANIEL A. MANION, Circuit Judge

                    ILANA DIAMOND ROVNER, Circuit Judge

                    DIANE P. WOOD, Circuit Judge

No. 20-2060

ROBERT PEACHER,                                Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of
                                               Indiana, Indianapolis Division.

      v.                                       No. 1:18-cv-03044-JRS-MJD

PAUL A. TALBOT, et al.,                        James R. Sweeney II,
     Defendants-Appellees.                     Judge.

                                       ORDER

        Robert Peacher, an Indiana prisoner, sued prison staff and medical providers for
failing to authorize the trimming of his facial hair with an electric shaver. After the
district court found that Peacher had forged a memo from his doctor purportedly




      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2060                                                                          Page 2

forbidding electric trims, it dismissed his suit as a sanction for falsifying evidence and
lying about it. The court responded reasonably to Peacher’s deceit, so we affirm.

       Peacher suffers from facial neuropathy. According to his complaint, it causes him
extreme pain if his face is not shaved with an electric trimmer. Prison doctors ordered
the prison’s barber to shave him, which satisfied Peacher until Dr. Paul Talbot became
his primary physician and the doctor allegedly refused to renew that medical order or
prescribe pain relievers for him. Peacher asked others to intercede, but when his
requests went unanswered, he sued them and Dr. Talbot for deliberate indifference.

       The litigation was contentious. Peacher moved for summary judgment and relied
on his medical records. But unlike his allegations, these showed that in early 2019
Dr. Talbot ordered the prison’s barber to shave Peacher regularly. Despite the presence
of recruited counsel, Peacher also moved pro se for “emergency” relief, asserting that
the defendants had blocked discovery and retaliated against him with torture,
starvation, and no medical care. After the court rejected these claims as unproven, the
defendants warned him that they would seek sanctions if he continued to litigate
vexatiously.

       At his deposition, Peacher unveiled a document that he said he had found in the
trash months earlier. Purportedly created in late 2018, sent to two nurses, and signed
“Dr. Paul Talbot, M.D.,” it instructs that Peacher must remain in pain and never receive
a renewed medical order regarding the barber:

       I instructed Nurse Meyers not to renew Offender Robert Peacher’s, DOC#
       881627, medical order, but it was renewed for a year with your signature.
       This is not to happen again by anyone. Offender Peacher will have to deal
       with his pain on his own.

Peacher said that an unnamed nurse tipped him off to “search the trash” for the memo.
In response, Talbot swore he has never seen the stationery used in the memo, the
signature is not his, he has never signed his name as “Dr. Paul Talbot, M.D.,” which is
redundant, and he has never suggested that a patient must “deal with his pain on his
own.” The purported recipients of the memo swore, too, that they had never seen it.

       The defendants moved to dismiss Peacher’s suit as a sanction under Federal Rule
of Civil Procedure 11, contending that the memo was forged and refuted by Peacher’s
medical records. After his counsel advised Peacher about the consequences of perjury,
Peacher maintained that the memo was genuine. He attested that he did not have access
No. 20-2060                                                                             Page 3

to a scanner or copier, so he could not have forged the memo, and two nurses had said
the signature in the memo resembled Talbot’s. The defendants added that Peacher’s
facility was investigating him for forging other documents and that he had lied under
oath in another case. See Peacher v. Plant, No. 1 1:19-cv-04773-JRS-DLP (S.D. Ind. filed
Dec. 3, 2019).

       Bypassing a live hearing, the district court ruled that only one conclusion was
plausible—the memo was forged. It highlighted that Peacher’s medical records, which
Peacher had told the court to rely on, refuted the memo: After Dr. Talbot supposedly
wrote the memo prohibiting “anyone” from ordering barber-provided shaves for
Peacher, he ordered the prison’s barber to shave Peacher. Second, Peacher’s conduct
refuted his assertions. He testified that he “found” the memo several months before his
deposition, but he inexplicably did not say anything then about his discovery, despite
his duty to do so. See FED. R. CIV. P. 26(e). (The court also noted that Peacher was
credibly accused of other forgeries, but it refrained from finding that Peacher “made
forging documents a routine activity.”) The court considered the lesser sanction of fees
(which it said would be ineffective because of Peacher’s indigency) and the heavier
sanction of a filing bar, but it settled on dismissal with prejudice as striking the right
balance. Peacher asked for reconsideration, asserting that he could name the nurse who
led him to the trash and that two other witnesses would testify that the signature on the
memo resembled Talbot’s. The court denied the request, reasoning that this information
did not refute the evidence of fabrication.

       On appeal, Peacher contests the dismissal on several procedural grounds. We
review for abuse of discretion the dismissal of a case as a sanction. See Chambers v.
NASCO, Inc., 501 U.S. 32, 55 (1991); Ramirez v. T&H Lemont, Inc., 845 F.3d 772, 782
(7th Cir. 2016). District courts have “inherent power to sanction a party who has
willfully abused the judicial process or otherwise conducted litigation in bad faith.”
Secrease v. W. & S. Life Ins. Co., 800 F.3d 397, 401 (7th Cir. 2015) (internal quotation marks
omitted). Using their “sound discretion,” courts may dismiss suits with prejudice when
a party has forged evidence that affects a case’s merits, for such conduct “undermines
the most basic foundations of our judicial system.” Id. at 402; see also Rivera v. Drake,
767 F.3d 685, 686 (7th Cir. 2014).

       Peacher first challenges the lack of a live hearing, but his challenge fails. The
court sanctioned him under Rule 11, which requires only that he receive notice of the
proposed sanction and “a reasonable opportunity to respond.” FED. R. CIV. P. 11(c)(1);
see Morjal v. City of Chicago, 774 F.3d 419, 422 (7th Cir. 2014); Dal Pozzo v. Basic Mach. Co.,
No. 20-2060                                                                             Page 4

463 F.3d 609, 613 (7th Cir. 2006). A live hearing is necessary only if it “could assist the
court in its decision.” Kapco Mfg. Co. v. C & O Enters., Inc., 886 F.2d 1485, 1495 (7th Cir.
1989); see also Sun River Energy, Inc. v. Nelson, 800 F.3d 1219, 1230–31 (10th Cir. 2015);
Pac. Harbor Cap., Inc. v. Carnival Air Lines, Inc., 210 F.3d 1112, 1118 (9th Cir. 2000); Childs
v. State Farm Mut. Auto. Ins. Co., 29 F.3d 1018, 1027 (5th Cir. 1994). But a live hearing
could not have assisted the court here because its ruling did not rest on sworn
testimony. Peacher told the court to rely on his medical records, and they show that
Dr. Talbot ordered barber trims. Peacher does not explain why the physician would
order the trims and yet, shortly before doing so, permanently forbid “anyone” from
ordering them, as the memo suggests. Peacher also urged the court to rely on him, but
his conduct—his silence about the memo when he “found” it, despite his duty to speak
up then and his unexplained silence—further undercuts his assertion that he found it.
These facts dispelled the need for a hearing. See Sullivan v. Running Waters Irrigation,
Inc., 739 F.3d 354, 360 (7th Cir. 2014) (remand for a live hearing not required when
record amply supported court's finding and “it is unlikely that the absence of the
credibility observations would disturb” the finding).

       Peacher’s next two challenges are also meritless. First, he objects to the district
court’s willingness to consider other charges of deception. But the court declined to find
that Peacher forged documents routinely, and its conclusion that Peacher could forge a
document, even without access to a scanner or copier, did not depend on the existence
of past forgeries. Second, Peacher argues that his recruited counsel failed to advise him
to respond more effectively to the sanctions motion. (Counsel, Peacher asserts, advised
him that the court would hold a live hearing at which Peacher could testify.) But
counsel’s advice does not warrant reversal, as a civil litigant is not entitled to recruited
counsel. See Wilborn v. Ealey, 881 F.3d 998, 1008 (7th Cir. 2018).

        Finally, Peacher argues the district court erred in denying his motion for
reconsideration. He faults the court for treating the motion under Federal Rule of Civil
Procedure 59(e). Instead, he argues that the court should have considered his motion
under Rule 60(b)(1), based on his attorneys’ “mistake” and “excusable neglect” in
believing the court would hold a live evidentiary hearing. But a motion to alter a
judgment “is deemed filed under Rule 59(e) of the civil rules . . . if the motion is filed
within 10 days after entry of the judgment.” Borrero v. City of Chicago, 456 F.3d 698, 699
(7th Cir. 2006) (The 10-day limit is now 28 days. See Fed. R. Civ. P. 59(e)). Peacher’s
filing fell into that window. And the court reasonably ruled that Peacher’s new
evidence did not affect its rationale for finding that the memo was forged. Moreover,
even under the Rule 60(b) standard, Peacher would not have prevailed. He argues that
No. 20-2060                                                                       Page 5

his attorneys’ mistaken belief that the court would hold an evidentiary hearing was
“excusable neglect.” But Rule 60(b) relief is “an extraordinary remedy and is granted
only in exceptional circumstances.” McCormick v. City of Chicago, 230 F.3d 319, 327
(7th Cir. 2000) (internal citations omitted). Strategic decisions, such as recruited
counsels’ decision to respond to the motion for sanctions with affidavits (rather than
insist on a live testimony), do not meet this high standard. Id.

                                                                             AFFIRMED